DEBT SETTLEMENT AGREEMENT

 

This Debt Settlement Agreement (“Agreement”) is entered into on this __th day of
February, 2017 (the “Effective Date”), by and between Webcor Construction LP,
dba Webcor Builders, a California limited partnership, (“Webcor”) and
CleanSpark, Inc., a Nevada corporation, and CleanSpark, LLC, a California
limited liability company (together “CleanSpark”) (individually, a “Party”, and
all collectively, the “Parties”).

 

RECITALS

 

WHEREAS, in 2016, Webcor paid $158,753.49 on behalf of CleanSpark, LLC to
various subcontractors, which amount remains due and owing to Webcor (the
“Debt”);

 

WHEREAS, CleanSpark, LLC committed to repay the Debt as soon as it was
financially capable. Subsequent to this commitment, CleanSpark, LLC was acquired
by CleanSpark, Inc. (f.k.a. Stratean Inc.);

 

WHEREAS, CleanSpark wishes to repay the Debt under the terms and conditions of
this Agreement; and

 

NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS SET FORTH BELOW:

 

1.        Recitals. The foregoing recitals are true and incorporated herein, as
though set forth in full.

 

2.       Payment to Webcor.

 

a.       CleanSpark shall pay and deliver to Webcor the following payment (the
“Payment”):

 

i.                    USD $58,000.00 on or before February 28, 2017; and

ii.                  50,000 shares of common stock in CleanSpark, Inc., to be
issued within 4 days of execution of the Debt Conversion Agreement.

 

b.       In connection with the obligation set forth in Section 2.a.ii. above,
Webcor and CleanSpark, Inc. shall execute the accompanying Debt Conversion
Agreement attached hereto as Exhibit “A.”

 

c.       Upon execution of this Agreement and the Debt Conversion Agreement and
upon receipt of the Payment, Webcor shall accept the same as full payment and
satisfaction of the Debt and the release contained in Section 4 shall be in full
force and effect.

 

  

 

 

3.        Definitions used in Section 4. For purpose of Section 4 of this
Agreement, the term “Releasors” shall mean and include the following persons
and/or entities: Webcor and its affiliated and/or subsidiary companies and
partnerships, together with any and all past and present trustees, receivers,
board members, employees, officers, directors, shareholders, partners, agents,
representatives, subsidiaries, unincorporated divisions, insurance carriers,
sureties, consultants, attorneys, successors, assigns, heirs, executors,
administrators, tenants, licensees, invitees, joint venturers, subcontractors,
members, and related persons, predecessors, entities or companies.

 

For purpose of Section 4 of this Agreement, the term “CleanSpark” shall mean and
include the following persons and/or entities: the named Party (as defined in
this Agreement) individually, jointly, severally, and on behalf of its
respective affiliated and/or subsidiary companies and partnerships, together
with any and all past and present partners, associates, managers, employees,
members, agents, representatives, subsidiaries, unincorporated divisions,
insurance carriers, sureties, consultants, attorneys, successors, assigns,
administrators, tenants, licensees, invitees, joint venturers, subcontractors,
and related persons, predecessors, entities or companies.

 

4.       Release of CleanSpark. Releasors hereby fully release and discharge
CleanSpark of and from all claims, actions, causes of action, demands, rights,
agreements, promises, liabilities, losses, damages, costs and expenses, of every
nature and character, description and amount, either known or unknown, without
limitation or exceptions, whether based on theories of contract, breach of
contract, breach of the covenant of good faith and fair dealing, breach of
professional and/or fiduciary duty, tort, violation of statute, ordinance, or
any other theory of liability or declaration of rights whatsoever, which
Releasors may now have or may hereafter acquire against CleanSpark, whether
asserted or not, arising directly or indirectly from or based on any cause,
event, transaction, act, omission, occurrence, condition or matter, of any kind
or nature whatsoever, which has occurred to date or may hereafter occur relating
to or arising out of the Debt. Nothing contained herein is intended to limit
Releasors rights as shareholders of Cleanspark, Inc. upon issuance of the stock
noted in Section 2.a.ii., above.

 

It is understood by the Parties that the facts with respect to which the
foregoing release is given may hereafter turn out to be other than or different
from the facts in that connection now known to it or believed by them to be
true, and they therefore expressly assume the risk of the facts turning out to
be so different and agree that the foregoing general release shall be in all
respects effective and not subject to termination or rescission by any such
difference in facts.

 

5.        Representations and Warranties.

 

a.        This Agreement is executed by the Parties without reliance upon any
statement or representation by the persons or parties herein released, or their
attorneys or representatives, other than those set forth in this Agreement.

 

 2 

 

 

b.        Each of the Parties represents and warrants that the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby has been duly authorized by all necessary and appropriate corporate
action.

 

c.        Each of the persons signing this Agreement represents and warrants
that he or she has the right and full authority to sign on behalf of the party
designated immediately above his or her signed name.

 

6.        General Provisions.

 

a.        No Admission of Liability. Each of the Parties agrees that this
Agreement is a compromise relating to the matters released herein, and shall
never be treated as an admission of liability of any Party for any purpose, and
that liability therefor is expressly denied by each of the Parties.

 

b.        Execution of Additional Documents. Each of the Parties hereby agrees
to perform any and all acts and to execute and deliver any and all documents
reasonably necessary or convenient to carry out the intent and the provisions of
this Agreement and the Debt Conversion Agreement.

 

c.        Entire Agreement. This Agreement and the accompanying Debt Conversion
Agreement constitute the entire agreement among all of the Parties relative to
the subject matter hereof. All negotiations, proposals, modifications and
agreements prior to the date hereof among the Parties are merged into this
Agreement and Debt Conversion Agreement and superseded hereby. There are no
other terms, conditions, promises, understandings, statements, or
representations, express or implied, among all of the Parties concerning this
Agreement and the Debt Conversion Agreement unless set forth in writing and
signed by all of the Parties.

 

d.        No Waiver. No action or want of action on the part of any Party at any
time to execute any rights or remedies conferred upon it under this Agreement
shall be, or shall be asserted to be, a waiver on the part of any party hereto
of its rights or remedies hereunder.

 

e.        Amendments. This Agreement may only be modified by an instrument in
writing executed by the parties hereto.

 

f.        Law of California. This Agreement shall be construed in accordance
with the law of the State of California, and the parties hereto agree that the
state or federal courts located in Los Angeles County, California, shall be the
sole and exclusive venue of any action which may arise out of or be filed with
respect to this Agreement. Further, all parties hereto irrevocably consent to
personal jurisdiction in the state of California in connection with any action
which may arise out of or be filed with respect to this Agreement.

 

 3 

 

 

g.        Attorneys' Fees. Should any action (at law or in equity, including but
not limited to an action for declaratory relief) or proceeding be brought
arising out of, relating to or seeking the interpretation or enforcement of the
terms of this Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with the terms of this Agreement, the prevailing
party thereto, as decided by the Court, shall be entitled to reasonable
attorneys' fees and costs incurred in addition to any other relief or damages
which may be awarded.

 

h.        No Third Party Beneficiary. This Agreement is for the benefit of the
Parties and those persons included in the definition of “CleanSpark” in section
3 and released in section 4. This Agreement confers no rights, benefits or
causes of action in favor of any other third parties or entities.

 

i.        Severance. Should any term, part, portion or provision of this
Agreement be decided or declared by the Courts to be, or otherwise found to be,
illegal or in conflict with any law of the State of Nevada or the United States,
or otherwise be rendered unenforceable or ineffectual, the validity of the
remaining parts, terms, portions and provision shall be deemed severable and
shall not be affected thereby, providing such remaining parts, terms, portions
or provisions can be construed in substance to constitute the agreement that the
Parties intended to enter into in the first instance.

 

j.        Pronouns, Headings. All pronouns and variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, and to the singular or
plural, as the identity of the person may require. Paragraph titles or captions
are used in this Agreement for convenience or reference, and in no way define,
limit, extend or describe the scope or intent of this Agreement or any of its
provisions.

 

k.        Successors and Assigns. This Agreement shall be binding and inure to
the benefit of the parties hereto, their predecessors, parents, subsidiaries and
affiliated corporations, all officers, directors, shareholders, agents,
employees, attorneys, assigns, successors, heirs, executors, administrators, and
legal representatives of whatsoever kind or character in privity therewith.

 

l.        Counterparts. This Agreement may be executed in counterparts, one or
more of which may be facsimiles, but all of which shall constitute one and the
same Agreement. Facsimile signatures of this Agreement shall be accepted by the
parties to this Agreement as valid and binding in lieu of original signatures.

 

m.        Time for Performance. The Parties understand that time is of the
essence with respect to each and every act required by this Agreement. Failure
to perform any provision hereof in strict accordance with the Agreement shall be
deemed a material breach of the Agreement.

 

n.        Understanding of Agreement. The Parties acknowledge that they have
fully read the contents of this Agreement and that they have had the opportunity
to obtain the advice of counsel of their choice, and that they have full,
complete and total comprehension of the provisions hereof and

 

 4 

 

 

are in full agreement with each and every one of the terms, conditions and
provisions of this Agreement. As such, the Parties agree to waive any and all
rights to apply an interpretation of any and all terms, conditions or provisions
hereof, including the rule of construction that such ambiguities are to be
resolved against the drafter of this Agreement. For the purpose of this
instrument, the Parties agree that ambiguities, if any, are to be resolved in
the same manner as would have been the case had this instrument been jointly
conceived and drafted.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement effective as
of the date first written above.

 

WEBCOR CONSTRUCTION LP DBA WEBCOR BUILDERS

 

 

By: / s/ Matthew R. Reece

 

Print name: Matthew R. Reece

 

Its: EVP & CEO

 

 

CLEANSPARK, INC.

 

 

By: /s/ Zachary Bradford

 

Print name: Zachary Bradford

 

Its: President and CFO

 

 

CLEANSPARK, LLC

 

 

By: /s/ Zachary Bradford

 

Print name: Zachary Bradford

 

*Its: Authorized Representative

 

 

 5 

 

 

Exhibit A

 

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.

 

DEBT CONVERSION AGREEMENT

 

TO: Webcor Construction, LP dba Webcor Builders

 

FROM: CleanSpark, Inc. (the “Company”)

 

PURCHASE OF SHARES

 

1.        Subscription

 

1.1.       On the basis of the representations and warranties and subject to the
terms and conditions set forth herein, the undersigned (the “Subscriber”) hereby
irrevocably agrees to convert $100,000 of the outstanding $158,753.49 (the
“Debt”) into shares of Common Stock of the Company (such subscription and
agreement to convert being the “Subscription”), for an aggregate of 50,000
shares of Common Stock of the Company (the “Shares”).

 

1.2.       On the basis of the representations and warranties and subject to the
terms and conditions set forth herein, the Company hereby irrevocably agrees to
issue the Shares to the Subscriber in exchange for and upon the conversion of
the Debt.

 

1.3.       Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.

 

2.        Payment

 

2.1.       The Subscriber agrees to convert the Debt into Shares of the Company
as provided herein.

 

3.        Documents Required from Subscriber

 

 6 

 

 

3.1.       The Subscriber must complete, sign and return to the Company two (2)
executed copies of this Subscription Agreement.

 

3.2.       The Subscriber shall complete, sign and return to the Company as soon
as possible, on request by the Company, any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities and applicable law.

 

4.       Closing

 

4.1.       Closing of the transactions contemplated by this Subscription
Agreement shall occur on such date as may be mutually agreed by the Company and
Subscriber (the “Closing Date”).

 

5.       Acknowledgements and Agreements of Subscriber

 

5.1 The Subscriber acknowledges and agrees that:

 

(a)       the Shares are “restricted securities” as that term is defined in Rule
144 promulgated by the Securities and Exchange Commission (the “Commission”)
under the Securities Act of 1933, as amended (the “Securities Act”), the resale
of the Shares is restricted by federal and state securities laws and,
accordingly, the Shares must be held indefinitely unless their resale is
subsequently registered under the Securities Act or an exemption from such
registration is available for their resale;

 

(b)       Other than as contemplated herein, the Subscriber acknowledges that
the Company has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act;

 

(c)       The Subscriber is representing and warranting that the Subscriber is
an accredited investor as the term is defined in Rule 501 of Regulation D;

 

(d)       The decision to execute this Subscription Agreement and acquire the
Shares agreed to be purchased hereunder has not been based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Company;

 

(e)       The Subscriber and the Subscriber’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the issuance of the Shares hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about the
Company;

 

(f)       The books and records of the Company were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
Subscriber during reasonable business hours at its principal place of business,
and all documents, records and books in connection

 

 7 

 

 

with the distribution of the Shares hereunder have been made available for
inspection by the Subscriber, the Subscriber's lawyer and/or advisor(s);

 

(g)       The Company is entitled to rely on the representations and warranties
of the Subscriber contained in this Subscription Agreement and the Subscriber
will hold harmless the Company from any loss or damage it or they may suffer as
a result of the Subscriber's failure to correctly complete this Subscription
Agreement;

 

(h)       The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement or in any
document furnished by the Subscriber to the Company in connection herewith being
untrue in any material respect or any breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

 

(i)       The Subscriber has been advised to consult the Subscriber's own legal,
tax and other advisors with respect to the merits and risks of an investment in
the Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:
(i) any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Shares hereunder, and (ii) applicable
resale restrictions;

 

(j)       Neither the Commission nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of any of the Shares;

 

(k)       No documents in connection with the sale of the Shares hereunder have
been reviewed by the Commission or any state securities administrators;

 

(l)       There is no government or other insurance covering any of the Shares;

 

(m)       This Subscription Agreement is not enforceable by the Subscriber
unless it has been accepted by the Company.

 

6.       Representations, Warranties and Covenants of the Subscriber

 

6.1.       The Subscriber hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive the
Closing) that:

 

 8 

 

 

(a)       It has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporate entity, it is duly incorporated and
validly subsisting under the laws of its jurisdiction of incorporation and all
necessary approvals by its directors, shareholders and others have been obtained
to authorize execution and performance of this Subscription Agreement on behalf
of the Subscriber;

 

(b)       The entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if the Subscriber is a corporate
entity, the documents of, the Subscriber or of any agreement, written or oral,
to which the Subscriber may be a party or by which the Subscriber is or may be
bound;

 

(c)       The Subscriber has duly executed and delivered this Subscription
Agreement and it constitutes a valid and binding agreement of the Subscriber
enforceable against the Subscriber;

 

(d)       The Subscriber has received and carefully read this Subscription
Agreement;

 

(e)       The Subscriber is resident in the jurisdiction set out under the
heading "Name and Address of Subscriber" on the signature page of this
Subscription Agreement;

 

(f)       The Subscriber is purchasing the Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws;

 

(g)       The Subscriber is acquiring the Shares as principal for investment
only and not with a view to resale or distribution;

 

(h)       The Subscriber is aware that an investment in the Company is
speculative and involves certain risks, including the possible loss of the
entire investment;

 

(i)       The Subscriber has made an independent examination and investigation
of an investment in the Shares and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber's decision to invest in the
Shares and the Company;

 

(j)       The Subscriber (i) has adequate net worth and means of providing for
its current financial needs and possible personal contingencies, (ii) has no
need for liquidity in this investment, and (iii) is able to bear the economic
risks of an investment in the Shares for an indefinite period of time;

 

(k)       The Subscriber understands and agrees that the Company and others will
rely upon the truth and accuracy of the acknowledgements, representations and
agreements contained in this Subscription Agreement and agrees that if any of
such acknowledgements, representations and

 

 9 

 

 

agreements are no longer accurate or have been breached, the Subscriber shall
promptly notify the Company;

 

(l)       The Subscriber (i) is able to fend for him/her/itself in the
Subscription; (ii) has such knowledge and experience in business matters as to
be capable of evaluating the merits and risks of its prospective investment in
the Shares; and (iii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment;

 

(m)       The Subscriber understands and agrees that the Shares are “restricted
securities” as that term is defined in Rule 144 promulgated by the Commission
under the Securities Act, the resale of the Shares is restricted by federal and
state securities laws and, accordingly, the Shares must be held indefinitely
unless their resale is subsequently registered under the Securities Act or an
exemption from such registration is available for their resale;

 

(n)       The Subscriber is representing and warranting that it is an
"accredited investor" as that term is defined in Rule 501 of Regulation D of the
1933 Act;

 

(o)       The Subscriber will notify the Company immediately of any material
change in any such information occurring prior to the closing of the purchase of
the Shares;

 

(p)       The Subscriber is not an underwriter of, or dealer in, the common
shares of the Company, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares;

 

(q)       The Subscriber is not aware of any advertisement of any of the Shares
and is not acquiring the Shares as a result of any form of general solicitation
or general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 

(r)       The Subscriber acknowledges and agrees that the Company shall not
consider the Subscriber's Subscription for acceptance unless the undersigned
provides to the Company, along with an executed copy of this Subscription
Agreement such other supporting documentation that the Company or its legal
counsel may request to establish the Subscriber's qualification as a qualified
investor.

 

7.       Representations and Warranties Will be relied upon by the Company

 

7.1.       The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to acquire the Shares under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is

 

 10 

 

 

contracting hereunder to purchase the Shares under applicable securities
legislation. The Subscriber further agrees that by accepting delivery of the
certificates representing the Shares on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the Closing Date and that
they will survive the acquisition by the Subscriber of the Shares and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such securities.

 

8.        Resale Restrictions

 

8.1.       The Subscriber acknowledges that any resale of the Shares will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Shares have been registered under the Securities Act or the
securities laws of any state of the United States.

 

9.       Acknowledgement and Waiver

 

9.1.       The Subscriber has acknowledged that the decision to acquire the
Shares was solely made on the basis of publicly available information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.

 

10.       Legending and Registration of Subject Securities

 

10.1.       The Subscriber hereby acknowledges that a legend may be placed on
the certificates representing the Shares to the effect that the Shares
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities legislation.

 

10.2.       The Subscriber hereby acknowledges and agrees to the Company making
a notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.

 

11.       Governing Law

 

11.1.       This Subscription Agreement is governed by the laws of the State of
Nevada.

 

12.        Survival

 

12.1.       This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

 

 11 

 

 



13.       Assignment

 

13.1.       This Subscription Agreement is not transferable or assignable.

 

14.       Severability

 

14.1.       The invalidity or unenforceability of any particular provision of
this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.

 

15.       Entire Agreement

 

15.1.       Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

 

16.       Counterparts and Electronic Means

 

16.1.       This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date hereinafter
set forth.

 

[The balance of this page intentionally left blank]

 

 12 

 

 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

 

Webcor Construction LP dba Webcor Builders

 

By: /s/ Matthew R. Reece

 

Its: EVP & CEO

 

 

 

1751 Harbor Bay Pkwy, Suite 200

(Address of Subscriber)

 

 

Alameda, CA 94502

(City, State or Province, Postal Code of Subscriber)

 

 

20-8399744

(Tax ID of Subscriber)



 

 13 

 

 

ACCEPTANCE

 

The foregoing Subscription Agreement is hereby accepted by CleanSpark, Inc.

 

 

DATED the 9th day of February, 2017.

 

 

CleanSpark, Inc.

 

 

 

By: /s/ Zachary Bradford

 

 

Its: President and CFO

 

 14 

 



 

 